 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
GERRY PERSINGER, ) CASE NO. 3:20 CV 489
)
Petitioner, ) JUDGE DONALD C. NUGENT
)
v. )
) MEMORANDUM OF OPINION
WARDEN LYNEAL WAINWRIGHT, _ )
)
Respondent. )

Pro se Petitioner Gerry Persinger, an inmate in state custody at the Marion Correctional
Institution in Marion, Ohio, brings this action for writ of habeas corpus pursuant to 28 USC. §
2254.

Petitioner challenges the judgment of conviction entered by the Morrow County Court of
Common Pleas. Morrow County is within Ohio's southern federal judicial district. The Marion
Correctional Institution is located within Ohio's northern federal judicial district. Because Petitioner
challenges the conviction of a state court within the Southern District of Ohio, but is in custody in
the Northern District of Ohio, both districts have concurrent jurisdiction over the action. 28 U.S.C.
§ 2241(d).

This Court has the discretion to transfer this action to the Southern District for hearing and
determination. Jd. A transfer to the Southern District is appropriate in this case, because it is the

more convenient forum and the evidence is more readily accessible in the district where Petitioner

 
 

 

was convicted. See, Bell v. Watkins, 692 F.2d 999, 1013 (Sth Cir. 1982), cert. denied, 464 U.S. 843
(1983); see also, Braden v. 30th Judicial Circuit Court of Ky., 410 U.S. 484, 497 n.13 (1973).

Accordingly, this action is hereby TRANSFERRED to the United States District Court for
the Southern District of Ohio (Columbus).

IT IS SO ORDERED.

       

 

DONALD C. NUGENT “
UNITED STATES DISTRICT JUDGE

 

Dated:

 

 
